UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6660



KEITH RUSSELL JUDD,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(CA-05-663-AMD)


Submitted:   October 18, 2005             Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Russell Judd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Keith Russell Judd seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2255 (2000) motion.             The order is

not   appealable   unless   a   circuit    justice   or    judge    issues    a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                  28 U.S.C.

§   2253(c)(2)   (2000).    A   prisoner   satisfies      this   standard    by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment    of   the   constitutional       claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                  Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Judd

has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                  - 2 -